Title: Thomas Jefferson to Bradford & Inskeep, 17 August 1814
From: Jefferson, Thomas
To: Bradford & Inskeep


          Messrs Bradford and Inskeep  Monticello Aug. 17. 14.
          Your favor of Apr. 7. was recieved Apr. 22. the books never got to hand, or were heard of by me till the day before yesterday. I deferred remitting the amount in the hope of acknoleging their reciept at the same time.   having to make a remittance to mr Dufief, bookseller in Philadelphia, I have included in it 68. D 75 C for you, for which I must ask the favor  of you to call on him for within a few days after your reciept of this, by which time it will have got to hand from messrs Gibson and Jefferson of Richmond my correspondents. accept my thanks for the extra copy sent me and assurances of my respect
          Th:
            Jefferson
        